Exhibit 10.3

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is made and entered into as
of August 9, 2007 (the “Effective Date”), by and between Papa John’s
International, Inc. (the “Company”) and John H. Schnatter (the “Licensor”).

WHEREAS, the Company is a corporation that either directly, or by and through
its subsidiaries, operates and franchises businesses principally involving
pizza, and other related items, including goods and services, branded under the
“PAPA JOHN’S” brand in the United States and internationally and restaurants
under the brand “PAPA JOHN’S” in the United States and internationally;

WHEREAS, the Company advertises and promotes its products and services through
various means, including, without limitation, print, packaging, radio,
television, internet, as well as other means and methods of advertising and
marketing distributed on local, national and international bases;

WHEREAS, Licensor, a natural person, residing in Louisville, Kentucky, is the
founder and Chairman of the Board of Directors of the Company;

WHEREAS, since the Company’s inception, Licensor has allowed the Company to use
Licensor’s name, image, likeness, photographs, voice, signature, biography,
public appearances, speeches, interviews and other similar methods and forms
related to the image of Licensor to promote its products and services pursuant
to prior practice and past oral agreements granting the Company the right to do
so;

WHEREAS, pursuant to the terms and conditions of this Agreement, Licensor
desires to acknowledge certain past practices and to grant certain rights to the
Company, and Company desires to receive from Licensor, certain rights as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the premises,
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

Section 1:  Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following meanings in this
Agreement:

1.1                              “Licensed Rights” means all aspects of the
identity of Licensor, including but not limited to his name, image, likeness,
photographs, signature, voice, biography, public appearances, speeches and
interviews, rights of publicity connected to goods and services of the Company,
and registered and unregistered copyrights to media in which the Licensor’s
identity is fixed, which media pertains to the goods or services of the Company,
and including rights Licensor has in the non-trademark elements of the Papa John
Persona.

1


--------------------------------------------------------------------------------


1.2                              “Brand” means the Company’s U.S. and foreign
registered and unregistered trademarks, service marks, logos, designs, symbols,
images or characters existing on the Effective Date and reasonable derivatives
thereof, including any of the foregoing that comprise or incorporate the words
“PAPA JOHN’S” and the Company’s goodwill associated with those marks.

1.3                              “Field of Use” means the Company’s current and
future operation, and franchising, of pizza delivery and carry-out businesses
and restaurants under the Brand, including sales of related goods and services
under the Brand, in the United States and internationally.

1.4                              “Affiliates” means with respect to a specified
person or entity, any other person or entity who or which is directly or
indirectly controlling, controlled by or under common control with the specified
person and any franchisee of the Company.  For the purposes of the preceding
sentence, “control” means the possession of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting stock, by contract or otherwise.  In the case of a
corporation, “control” shall mean the direct or indirect ownership of more than
fifty percent of the outstanding voting stock.

1.5                              “Papa John Persona” means the character of
“Papa John” as depicted in the sales, marketing, advertising and other public
statements of the Company, including the name, image, likeness, photographs,
voice, signature, biography, public appearances, speeches, and interviews of
Licensor, in each case as used in connection with the Brand before and after the
date hereof.  Subject to section 2.3, the Papa John Persona expressly excludes
the Licensor’s rights of publicity (including but not limited to his image,
likeness, photographs, voice, signature, biography, public appearances,
speeches, and interviews of Licensor) when not used in connection with the Brand
and used outside of the Field of Use.

1.6                              “Designated Representative” means any
individual designated by Licensor, pursuant to delivery of written notice by
Licensor to the Company, to serve as the designated representative for Licensor
in administering the terms of this Agreement after the death of Licensor.

Section 2:  Grant of License.

2.1                                Grant of License.  Subject to the terms and
conditions of this Agreement, Licensor hereby grants to the Company an
exclusive, royalty-free, worldwide license to create and to have created media
incorporating the Licensed Rights in the Field of Use and to use the Licensed
Rights in the Field of Use, including but not limited to the right to re-use,
publish, and re-publish, and otherwise reproduce, broadcast, distribute, and
exploit any video or sound recordings, photographs, drawings, sketches, images,
illustrations or other materials incorporating any of the Licensed Rights and to
exploit the same in any and all media worldwide, by any means or devices now
known or hereinafter devised or created; provided, however, that said license
grant shall not extend to any use of the Licensed Rights that does, or would in
the reasonable judgment of Licensor during his lifetime or his Designated
Representative after his death, lead to disparagement, ridicule or disrepute of
Licensor; provided further, that upon learning of such use, Licensor or the
Designated Representative, as the case may be, provides timely notice of such
use to the Company, which notice shall describe in reasonable detail the nature
of the use that gives rise to the notice.

2


--------------------------------------------------------------------------------


2.2                                Right to Sublicense.  Licensor further hereby
grants to the Company the right to sublicense the rights granted herein to
Affiliates of the Company so long as they remain Affiliates; provided, that any
such sublicenses shall terminate automatically upon termination of the license
granted in this Section 2.

2.3                                Reservation of Rights.  Nothing in this
Agreement shall be construed to grant Licensor a right to use the Company’s
trademarks or service marks, including, but not limited to, trademarks or
service marks that incorporate the words “Papa John” or the trademarks or
service marks that incorporate the Papa John Persona.  For the avoidance of
doubt, nothing in this Agreement shall prevent or limit Licensor from using the
Licensed Rights outside of the Field of Use.  Notwithstanding the foregoing
sentence, Licensor covenants and agrees that, during the term of this Agreement,
he will make no use of the Licensed Rights outside the Field of Use for the
purpose of materially and adversely affecting or disparaging the Brand or the
Papa John Persona.

Section 3:  Additional Rights and Obligations

3.1                                Use of the Licensed Rights.  The Company may
use the Licensed Rights solely to advertise, promote or market the Brand and its
related products and services and in public relations, sales and other
activities related to the operation of the Company’s business as currently
operated, or as it may in the future operate, provided that such use of the
Licensed Rights does not lead to the disparagement, ridicule or disrepute of
Licensor during his lifetime or after his death.

3.2                                Licensor Services.  As may be mutually agreed
from time to time by Licensor and the Company and as described in and pursuant
to that certain Agreement for Service as Founder (the “Founder’s Agreement”),
dated of even date herewith between the parties hereto, Licensor agrees to
participate in commercials and other high profile public relations events,
including but not limited to making himself reasonably available and otherwise
reasonably cooperating with the Company for purposes of producing appropriate
photographs, film, recordings, video footage and any other such depictions of
Licensor for use by the Company, and Licensor’s services in this regard shall be
deemed services provided by Licensor as an advisor to the Company.

3.3                                Trademark and Service Mark Use and
Registration Rights.  The Licensor hereby acknowledges that the Company has
owned and will continue to own all right, title and interest in and to all U.S.
and foreign registered and unregistered trademarks, service marks, logos,
designs, symbols, images or characters used by the Company, including but not
limited to, any of the foregoing incorporating the words “Papa John” and any of
the foregoing incorporating the Papa John Persona.  The Licensor further
acknowledges that the Company has had and shall continue to have the sole and
exclusive right to file for and obtain state, federal and foreign registrations
in such marks.

3.4                                Additional Registration Rights.  The Licensor
further acknowledges that the Company has the right to continue to register new
marks based upon the words “Papa John” or the Papa John Persona (“Derived
Marks”), so long as such newly Derived Marks are substantially consistent with
the image, look and goodwill of the Papa John Persona as of the date of this
Agreement.  The Company shall give the Licensor (or his Designated
Representative) at least ten (10) days’ advance written notice of its intent to
register any such Derived Marks.

3


--------------------------------------------------------------------------------


3.5                                Protection of the Papa John Persona and
Derived Marks.  The Licensor further acknowledges that subject to the Company’s
reasonable business judgment, the Company, at its expense, may file appropriate
registrations in its own name or in the name of a Company subsidiary of any
Derived Marks so as to preserve the goodwill thereof, may prosecute and defend
such registrations and all common law rights in the Derived Marks consistent
with good commercial practices and may use all reasonable commercial efforts to
defend and otherwise protect the Derived Marks.  The parties further acknowledge
that neither has any infringement claim against the other relating to the use of
the Papa John Persona as of the Effective Date.  Licensor acknowledges and
agrees that all materials in written or other tangible form created or developed
by Licensor in the course of performing services as an employee for the Company
are “works for hire” as that doctrine is set forth in the U.S. Copyright
Statutes, 17 U.S.C. sections 101 and 201(b), and are the exclusive property of
the Company.

3.6                                Representation and Warranty.  The Company
hereby represents and warrants that it has the power and authority to enter into
this Agreement, and to carry out the transactions contemplated hereby, and
Licensor hereby represents and warrants to the Company that he has the power and
authority to enter into this Agreement, and to carry out the transactions
contemplated hereby.

Section 4:  Consideration

4.1                                The Company and Licensor acknowledge and
agree that consideration for the license and rights granted or acknowledged
herein shall be deemed to exist as a result of the terms of payments provided in
Section 3 of the Founder’s Agreement that are made during the first fifteen (15)
years thereunder; provided that in the event that the Founder’s Agreement is no
longer in effect, the Company hereby agrees to grant stock options to Assignor
on the terms described in Section 2 of the Founder’s Agreement, for the year in
which the termination of the Founder’s Agreement became effective (to the extent
such options had not previously been granted by the Company) and for each year
thereafter up and until the year in which the fifteenth anniversary of the
Effective Date occurs.  Except as provided in Section 5.5, the Company shall
grant stock options to Licensor as provided in this Section 4.1 regardless of
whether the Company is using the Licensed Rights and regardless of whether the
Founder’s Agreement is in effect.  For the avoidance of doubt, (i) in the event
that the stock options granted in accordance with this Section 4.1 have been
granted under a Company plan that provides for such grants to, inter alia,
consultants to, or advisors of, the Company, and any of this Agreement, the
Founder’s Agreement or that certain Agreement for Service as Chairman (the
“Chairman’s Agreement”) of even date herewith between Founder and the Company,
is in effect, or Licensor is otherwise serving as a consultant or advisor to the
Company, for purposes of the applicable stock option plan and agreement related
to such stock options granted hereunder, the Licensor shall be deemed to be
providing services as a “consultant” or “advisor” to the Company; and (ii) in
the event that the stock options granted in accordance with this Section 4.1
have been granted under a Company plan that provides for such grants only to
non-employee directors, for purposes of the applicable stock option plan and
agreement related to such stock options granted hereunder, the Licensor shall be
deemed a non-employee director for so long as he is serving in such capacity on
the Company’s board of directors.

4


--------------------------------------------------------------------------------


Section 5:  Term and Termination

5.1                                Term.  The term of this Agreement shall
commence on the Effective Date and continue thereafter until the date fifty (50)
years after Licensor’s death, unless terminated earlier in accordance with the
terms of this Section 5.

5.2                                Termination by the Company.  The Company may
at any time terminate this Agreement by providing Licensor advance written
notice of its decision to cease its use of the Licensed Rights.  Such notice,
once given, shall be irrevocable.

5.3                                Termination by Licensor.

5.3.1.       Licensor, or his Designated Representative, as the case may be, may
at any time terminate this Agreement by providing the Company with 180 days
advance written notice.

5.3.2.       In the event that the Company ceases any and all public use of the
Licensed Rights for a period of six consecutive months, Licensor may provide
written notice to the Company of such cessation of use and of Licensor’s intent
to terminate the Agreement in accordance with the terms of this Section 5.3.2. 
Upon receipt of such notice, the Company may, within thirty (30) days
thereafter, either (i) provide documentation to Licensor to demonstrate that the
Company has made use of such Licensed Rights within the preceding six months, or
(ii) if the Company has not made any use of the Licensed Rights within the
preceding six months, but intends to continue using the Licensed Rights, the
Company shall provide written notice to Licensor of the Company’s intent to
continue using such Licensed Rights and shall resume use of the Licensed Rights
within thirty (30) days thereafter.  If the Company (i) fails to respond in
accordance with the preceding sentence, or (ii) elects not to continue using the
Licensed Rights, or (iii) fails to resume use of the Licensed Rights within the
time period specified in the preceding sentence, then Licensor may terminate
this Agreement immediately upon written notice to the Company.

5.4                                 Termination for Material Breach. 

5.4.1        In the event the Company shall have breached any covenant,
agreement, representation or warranty herein in any material respect, and shall
not have cured such breach within ten days after receipt by the Company of
notice from Licensor of such breach, Licensor may immediately terminate this
Agreement by providing written notice to the Company.

5.4.2        In the event the Licensor shall have breached any covenant,
agreement, representation or warranty herein in any material respect, and shall
not have cured such breach within ten days after receipt by the Licensor of
notice from the Company of such breach, the Company may immediately terminate
this Agreement by providing written notice to the Licensor. 

5.5                                Effect of Termination.  Upon termination, the
Company shall immediately cease and desist making any new use of the Licensed
Rights, however, the Company shall be permitted to continue to use the Licensed
Rights in and to the Papa John Persona as the Papa John Persona was used by the
Company prior to the date of such termination, for a period of (i) thirty six
(36) months immediately following such termination with respect to uses internal
to the Company, such as training manuals and videos, and (ii) twelve (12) months
immediately following such termination with respect to external uses, such as
advertisements, including but not limited to, the right during

5


--------------------------------------------------------------------------------


such respective period to continue using any media incorporating the Papa John
Persona used before the date of such termination in connection with such
respective use.  Termination under Section 5.2, 5.3.2 or 5.4.1 shall not relieve
the Company of its obligations under Section 4.1; provided that in the event (i)
the stock options to be granted under Section 4.1 are to be granted under a
Company plan that provides for such grants to, inter alia, consultants to, or
advisors of, the Company, and either the Founder’s Agreement or the Chairman’s
Agreement is not in effect, and Licensor is not otherwise serving as a
consultant or an advisor to the Company, or (ii) the stock options to be granted
under Section 4.1 are to be granted under a Company plan that provides for such
grants only to non-employee directors, and Licensor is no longer serving as a
non-employee director of the Company, for the remaining period, if any, under
Section 4.1, the Company shall pay Licensor each year an amount in cash equal to
the aggregate value of stock options that were to have been granted under
Section 2 of the Founders Agreement.  Termination under Section 5.3.1 or 5.4.2
shall relieve the Company of its obligations under Section 4.1 effective on the
effective date of termination by Licensor. 

Section 6:  Miscellaneous

6.1                                Governing Law.  This Agreement shall be
governed by and construed in accordance with the substantive laws of the
Commonwealth of Kentucky and the laws of the United States.  No conflicts of law
or similar rule or law that might refer the governance and construction of this
Agreement to the laws of another state, republic or country shall be considered.

6.2                                 Dispute Resolution.

6.2.1        The Company and Licensor agree that in the event of a dispute
concerning or relating to this Agreement, such dispute shall be submitted to
binding arbitration in accordance with the rules of the American Arbitration
Association then in effect (“AAA Rules”).  The arbitration will be conducted
before a panel of three (3) arbitrators in Louisville, Kentucky (or such other
place as the parties may agree).  Each party shall designate one (1) arbitrator
to serve on the arbitration panel, and the two designed arbitrators shall then
jointly select the remaining third arbitrator.  The panel shall have discretion
to award monetary and other damages, or no damages, and to fashion such other
relief as the panel deems appropriate.  The panel shall also have discretion to
award the prevailing party reasonable costs and attorneys’ fees incurred in
bringing or defending an action under this provision.  Except as set forth in
Sections 6.2.2 and 6.7, the Company and Licensor agree that the arbitration
procedure provided for in this section will be the exclusive avenue for redress
of any disputes relating to or arising from this Agreement, and that the award
of the panel will be final and binding upon both parties.  Each of the parties
hereto consents to the application of AAA Rules and waives any objection as to
venue or jurisdiction.  Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.  Judgment
on any award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

6.2.2        Notwithstanding anything in the foregoing Section 6.2.1 to the
contrary, the Company and the Licensor agree that before instituting arbitration
proceedings under the AAA Rules, the aggrieved party must submit the claim or
dispute to non-binding mediation.  Mediation shall be before a panel of three
(3) mediators in Louisville, Kentucky (or such other place as the parties may
agree).  Each party shall designate one (1) mediator to serve on the mediation
panel,

6


--------------------------------------------------------------------------------


and the two designed mediators shall then jointly select the remaining third
mediator.  The costs of such mediation shall be shared equally by the Company
and the Licensor.

6.2.3        For any proceeding under this Section 6, each of the parties
further agrees that all dispute resolution proceedings, including, but not
limited to, all discussions, proceedings, submissions, settlements or other
dispositions relating to any such dispute, shall be considered confidential,
shall be held in strict confidence by the parties, and shall not be disclosed to
any third party without the prior written consent of the other party, except as
required by applicable law.  Neither party shall issue any press releases or
make any public statements relating to any pending or resolved dispute
resolution proceedings without the prior written consent of the other party,
except as required by applicable law.

6.3                                 Severability.  If any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
for any reason, such provision shall be deemed to be severable, and this
Agreement shall otherwise continue in full force and effect.  Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

6.4                                 Assignments; Binding Effect.  The Company
may assign this Agreement to any entity to which the Company also assigns its
trademarks and service marks (including Derived Marks) used in promoting the
Brand and the Company’s rights in the Papa Johns Persona, including any entity
which acquires all or substantially all of the Company’s assets.  This Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and permitted assigns.  This Agreement shall be binding upon and inure to the
benefit of the Licensor and his heirs, administrator(s), executor(s) and
personal representatives, but the obligations undertaken under section 3.2 by
the Licensor shall not and may not be transferred or assigned and any purported
transfer or assignment thereof shall be null and void ab initio.

6.5                                 Entire Agreement; Modifications.  This
Agreement and the Founder’s Agreement contain the entire agreement and
understanding of the parties with respect to the subject matter hereof,
supersede any prior agreements and understandings with respect thereto, and
cannot be modified, amended or waived, in whole or in part, except in writing
signed by the party to be charged.  Any such purported modification, amendment
or waiver shall be null and void absent such writing.  Notwithstanding the
foregoing, nothing herein is intended to effect nor shall be interpreted as
affecting the terms and conditions of the Screen Actors Guild and/or other union
agreements to which Licensor and the Company may become parties to in relation
to the performance by Licensor of commercials for the Company, including
Licensor’s entitlement to payment for such performances as provided in such
agreements.

6.6                                 Waivers.  A discharge of the terms of this
Agreement shall not be deemed valid unless by full performance by the parties or
unless corroborated by a writing signed by the parties.  A waiver of any
provision or condition provided for in this Agreement shall not be deemed a
waiver of any similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.  The parties covenant and agree that if a party fails
or neglects for any reason to take advantage of any of the terms, remedies or
rights provided for in this Agreement or under applicable law, such failure or
neglect shall not be deemed a waiver of any such terms, remedies or rights
subsequently arising, or as a waiver of any of the terms, covenants or
conditions of this Agreement or the requirement for

7


--------------------------------------------------------------------------------


performance or observance thereof.  None of the terms, covenants and conditions
of this Agreement may be waived by a party except in a writing signed by such
party.

6.7                                 Remedies and Enforcement.  If there should
occur any breach or threatened breach by the Company of any of the covenants,
restrictions or requirements set forth in this Agreement, the Company
acknowledges and agrees that Licensor’s remedies at law are or may be inadequate
to redress the same and Licensor shall be entitled to seek an injunction,
restraining order, specific enforcement or other equitable relief in regard
thereto, notwithstanding the provisions of Section 6.2 above.

6.8                                 Notices.  All notices, claims, certificates,
requests, demands and other communications hereunder will be in writing and will
be deemed to have been duly given if delivered by hand, mail (registered or
certified mail, postage prepaid, return receipt requested) or overnight courier
as follows:

(a)

If to Licensor:

 

 

 

 

John H. Schnatter

 

 

 

 

11411 Park Road

 

 

 

 

Louisville, KY 40223

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

Lance Tucker

and

Randy Walters

 

 

11411 Park Road

 

Jones Day

 

 

Louisville, KY 40223

 

325 John H. McConnell Blvd

 

 

 

 

Suite 600

 

 

 

 

Columbus, OH 43215

 

 

 

 

 

 

(b)

If to the Company:

 

 

 

 

Papa John’s International, Inc.

 

 

 

 

2002 Papa John’s Boulevard

 

 

 

 

Louisville, KY  40299

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

General Counsel

 

 

 

 

PO Box 99900

 

 

 

 

Louisville, KY  40269-0900

 

 

 

 

6.9                                 Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY WAIVE A JURY TRIAL IN ANY PROCEEDING OR LITIGATION WITH RESPECT TO THIS
AGREEMENT OR ITS TERMINATION.

6.10                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be considered an original but all
of which together shall constitute one and the same agreement.

6.11                           Headings.  Section headings contained in this
Agreement are for reference only and shall not be considered or used in
construing the meaning of the terms thereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

JOHN H. SCHNATTER:

 

 

 

 

 

 

 

 

By:

/s/ Johns H. Schnatter

 

 

John H. Schnatter

 

 

Licensor

 

 

 

 

 

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Nigel Travis

 

 

Name:

Nigel Travis

 

 

Title:

President & CEO

 

 

9


--------------------------------------------------------------------------------